Title: To Alexander Hamilton from Jonathan Dayton, 20 March 1799
From: Dayton, Jonathan
To: Hamilton, Alexander



Elizabeth town [New Jersey] March 20th. 1799
Dr. Sir,
Your favor dated the 18th. was received this morning. The letter accompanying it for Majr. Ford was immediately sent to the Post office at Newark, from whence a Mail goes this afternoon to Morris.
In answer to your enquiry respecting the Major’s character, I can assure you that he has ever been considered a good officer, and that I know him to be perfectly sound, correct & firm in his political principles. His family have been long looked up to as the head of the Federalists in Morris county, and have uniformly opposed themselves to the torrent of Jacobinism, more prevalent there than in any quarter of our State. He was a Subaltern in my father’s Regiment during the Revolutionary war, & acquitted himself always well.
I presume that neither the Secy. of War nor yourself are ignorant, that that portion of the people of N. Jersey which are most contiguous to the scene of insurrection are that most uninformed, & consequently not the best disposed to support the Government & Administration. Some, more than common, precautions should therefore be taken in the selection of their Militia, or of their officers more particularly, if any draft should be made upon them for this service. As a certain number will doubtless be ordered to hold themselves in readiness to support Mc.Pherson, if required, it may be well for you to give a cautionary hint to our Governor by letter.
I am Dr. General Yours very sincerely

Jona: Dayton
Majr. General Hamilton

 